DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (European Patent Office Application 20153667.9 filed on January 24th, 2020).

Response to Arguments
Applicant amended claims 1, 3, 6, 12, 13, and 14 beyond formalities, 112 Rejections, and 101 Rejections.
Applicant canceled claims 7, 9, and 15.
The pending claims are 1 – 6, 8, and 10 – 14 [Page 9 lines 1 – 9 and Page 11  lines 17 – Page 12 lines 12].

Applicant amended the Specification to address Examiner’s Drawing Objections [Page 9 lines 6 – 10].
Applicant amended the Abstract, Title of Invention, and described the relationship of cited references to the IDS to address Examiner’s Specification Objections [Page 9 lines 11 – 20].
Applicant does not comment regarding agreement to Examiner’s Functional Analysis under 112(f) [Page 10 lines 1 – 3].  The Examiner amends the analysis in view of the amended claims.
Applicant amended the claims to address Examiner’s Claim Objections [Page 10 lines 4 – 14].  The Examiner amend the Objections in view of the amended claims.  The Examiner further observes claim 8 was not amended to correct the typographical error, thus the Objection to claim 8 is maintained.
Applicant amends the claims to address Examiner’s 112 Rejections [Page 10 line 15 – Page 11 line 6].  The Examiner amends or updates the Rejections in view of the amended claims.
Applicant amends the claims to address Examiner’s 101 Rejection [Page 11 lines 7 – 12].  The Examiner amends / reconsiders the Rejection in view of the amended claims.

Applicant's arguments filed October 6th, 2022 have been fully considered but they are not persuasive.
First, the Applicant cites the references previously cited against the independent claims [Page 11 lines 13 – 16].
Second, the Applicant cites support and their interpretation of amended independent claim 1 [Page 11 line 17 – Page 13 line 10].
Third, the Applicant provides their summary of Matsuzawa [Page 13 lines 11 – 19] and then broadly alleges several limitations / features not taught by Matsuzawa [Page 13 line 20 – Page 14 line 16].  However, the Examiner observes the first assertion against Matsuzawa [Page 13 line 20 – Page 14 line 4] that Otani was relied on in explaining that Matsuzawa Paragraphs 4 – 9 rendered obvious the use of internal / intrinsic parameters as recited in the disputed features which was previously recited in claim 7.  The “3D positions” feature is a new feature [Page 14 lines 5 – 7], however Matsuzawa in at least Figures 3, 6, and 8 as well as Paragraphs 123 – 128 and 150 – 158 renders obvious teachings of 3D point information for the world coordinates and computing distance to the image (e.g. depth information rendering obvious 3D positions / coordinates as claimed).  Additionally the claim has two “imaging” steps, but does not recite two different images taken as the calibration object may be included in the scene imaged (same image with both features).  Regarding the allegations against the “second parameter” limitations not taught [Page 14 lines 7 – 16], the Examiner observes the features were recited in claims 9 and 12 and at least for the reasons given in claims 9 and 12 and in combination with Otani and Raag, the argument is unpersuasive where at least Matsuzawa Paragraphs 96 – 104 render obvious determinations of external parameters to combine in view of Otani’s and Raag’s teachings (in view of the amended claims) and have dependency in the iterative updates / successive approximations made (updated parameters renders obvious dependencies claimed).
Fourth, the Applicant provides their summary of Otani [Page 14 lines 17 – 19] and then lists various limitations / features alleged not taught by Otani [Page 14 line 19 – Page 15 line 14].  However, Otani for at least the reasons previously cited in claim 7 [Page 14 line 19 – Page 15 line 3] and in view of Matsuzawa image capturing of a scene renders obvious the determinations of intrinsic / internal parameters of the camera and further Otani Figures 3 – 6 render obvious images captured and scenes for calibration determination.  The “3D positions” feature [Page 15 lines 3 – 5] is a new feature, however Otani Figures 19 – 20 as well as Paragraphs 18, 70 – 73, and 146 – 153 renders obvious depth accuracy determinations and thus in view of Matsuzawa renders obvious the computations / determinations of the z-coordinate and 3D coordinates used which is combinable with the 3D coordinates of Matsuzawa.  Regarding the use of second / external parameters [Page 15 lines 5 – 11], the Examiner observes the features were recited in claims 9 and 12 and at least for the reasons given in claims 9 and 12 and in combination with Otani and Raag, the argument is unpersuasive where at Matsuzawa was cited to teach the rotations / positions of the cameras computed (recognized as extrinsic parameters as would be readily recognized to one of ordinary skill in the art in view of Specification Page 14 lines 11 – 23).
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Fifth, the Applicant broadly concludes the combination of references do not teach the features of the amended independent claims as well as dependent claims 3, 5, 6, 8, 10, and 11 [Page 15 line 15 – Page 16 line 2].
Sixth, the Applicant contends claims 4 and 14 are allowable for at least the reasons given for amended independent claim 1 [Page 16 lines 3 – 9].
Seventh, the Applicant contends Raag does not cure the deficiencies of amended independent claim 1 and claim 12 [Page 16 lines 10 – 17].  However, Raag in at least Paragraphs 17, 52 – 53, and 88 render obvious the joint optimization claim and the dependencies claimed to be optimized and suggests modifications to Matsuzawa and Otani to perform the optimization algorithm jointly / simultaneously to modify the algorithms of Matsuzawa and Otani.
While the Applicant’s points may be understood, the Examiner respectfully disagrees and thus maintains the Rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4th, 2020 was filed before the mailing date of the First Action on the Merits (June 13th, 2022).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation – Functional Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.
Such claim limitation(s) is/are: “cameras being configured to …” in claim 13.
Such claim limitation(s) is/are: “processors to …” in claim 13.
Such claim limitation(s) is/are: “non-transitory computer-readable storage media …” in claim 13.

The Examiner notes one of ordinary skill in the art would afford status to “camera”, “processor”, and “non-transitory computer-readable storage media” as connoting sufficient structure and thus the “configured to” image a calibration object […], and image a scene […],” limitation are NOT functionally analyzed.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims 8 and 11 objected to because of the following informalities:
Regarding claim 8, the word “rom” [line 3] should read as -- from-- for clarity and correctness.
Regarding claim 11, the claim appears to not further limit claim 1 as the optimization of claim 1 appears to cover claim 11.  Additionally the “optimized” in claim 11 does not cure deficiencies of claim  and inherits the same vague and Indefinite issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6, 8, and 10 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the metes and bounds of the claimed “optimized positions” in the last limitation are vague and Indefinite as there is no recited basis or criteria stated for performing the optimization (e.g. contrast to claim 12 which recites a “regression analysis” performed as the criteria for the claimed “jointly optimized positions”) thus rendering the claim vague and Indefinite.
	Regarding claim 13, the claim recites similar features to claim 1 including the “optimized” feature and thus the independent claim is similarly Rejected.
	Regarding claims 2 – 6, 8, 10 – 11, and 14, the dependent claims do not cure the deficiencies of their respective independent claims and thus are similarly Rejected.

Claim 12 recites the limitation "the jointly optimized positions" in line 4 (counting struck lines).  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 5, the claim recites “at least one of” a list of parameters, but claim 1 (the amended independent claim from which claim 5 depends) recites at least two of the items in the list (position and rotation of the imaging system) thus the dependent claims does not further limit the independent claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 5 – 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzawa (US PG PUB 2019/0073795 A1 referred to as “Matsuzawa” throughout), and further in view of Otani (EP 1378 790 A2 referred to as “Otani” throughout) [Previously Cited in the Office Action mailed June 13th, 2022] and Raag, et al. (US PG PUB 2019/0295291 A1 referred to as “Raag” throughout).
	Regarding claim 1, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization (an obvious variant of joint optimization) between parameters to form camera pose determinations / estimates from image data and uses regression analysis to further clarify and expand the teachings of Otani and Matsuzawa.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous (joint) optimization as taught by Raag.  The combination teaches
at least three cameras having a common field of view [See claim 13 reciting the same limitation for citations], wherein each of the at least three cameras has a camera centre [See claim 13 reciting the same limitation for citations], and wherein the camera centres are positioned along a line [See claim 13 reciting the same limitation for citations], the method comprising:
imaging a calibration object with the at least three cameras to generate a set of calibration object images [See claim 13 “image a calibration object to generate a set of calibration object images” limitation for citations where Matsuzawa Figure 9 (see at least reference characters 33, 34, and 35 uses three cameras)], wherein the calibration object is located nearby [See claim 13 reciting the same limitation for citations] the at least three cameras and in the common field of view [See claim 13 reciting the same limitation for citations],
generating a set of first parameters by processing the set of calibration object images [See claim 13 reciting the same / similar limitation for citations],wherein the set of first parameters comprises a set of intrinsic parameters for the at least three cameras [See claim 13 reciting the same / similar limitation for citations],
imaging a scene comprising a set of distant scene position points with the at least three cameras to generate a set of position point images [See claim 13 reciting the same / similar limitation for citations],
receiving a set of position data describing 3D positions of the scene position points [See claim 13 reciting the same / similar limitation for citations],
generating a set of second parameters by processing the set of position point images in dependence on the set of intrinsic parameters and the set of position data [See “intrinsic parameters” limitation above for citations and additionally Matsuzawa Figures 2, 4, 6, 8 (see at least bottom half where image are mapped to world coordinates), 11 – 12 (subfigures included – see at least reference characters 6, 11, 12, 13, 421, 422, and 423 and methods converting the imaged coordinated to other coordinate views / systems) as well as Paragraphs 4 – 9, 52 – 64 (internal parameters a function of marks / lattice points on the chart imaged rendering obvious the position points claimed similar of Otani Figures 1, 5 – 6 (marks on chart)), 73 – 77 (generating points from the capture lattice points), 96 – 104 (computing camera parameters from the image data points – done iteratively rendering obvious same steps as distance chart is imaged changes and dependencies claimed), 115 – 124, and 200 – 204 (lattice points images in the chart for internal intrinsic parameter determinations); Otani Figures 1 (see at least reference characters 134, 136, 140, and 160) and 13 – 14 as well as Paragraphs 52 – 55 (internal parameters an function of marks in images captured), 70, 77, and 106 – 111 (computation of parameters based on images captured), and 115 – 124 (computing internal parameters based on marks / features in calibrating images)], and
generating a set of calibration parameters in dependence on the set of first parameters and the set of second parameters [Matsuzawa Figures 1, 4 – 6, and 9 – 10 (see at least reference characters 4 and 5 which adjusts / moves the target thus one location is “nearby” and another is “distant” as would be obvious to one of ordinary skill in the art in the z-axis direction (depth) and 7 (computer – the processing unit / control element)) as well as Paragraphs 47 – 52, 62 (changing object distances for imaging where out of the 5 or more images / depths of the chart imaged renders obvious a nearby and distant point), 96 – 104 (computing camera parameters from the image data in an iterative approach using new data / multiple imaged data), 110 – 121 (camera model / parameters based on set of imaged points / points from the calibration chart), 150 – 157, 171 – 174, 177 – 180 (computer controller the calibration / parameter computation), and 198].
wherein the set of calibration parameters comprises optimized positions comprising a position and a rotation for each of the at least three cameras [See claim 13 reciting the same / similar limitation for citations].
See claim 13 for the motivation to combine Matsuzawa, Otani, and Raag as similar / same limitations are recited as claim 13 is the apparatus implementing the method of claim 1.

	Regarding claim 2, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization (an obvious variant of joint optimization) between parameters to form camera pose determinations / estimates from image data and uses regression analysis to further clarify and expand the teachings of Otani and Matsuzawa.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous (joint) optimization as taught by Raag.  The combination teaches wherein the set of calibration parameters is generated in dependence on the set of first parameters, the set of second parameters [See claims 1 last limitation for citations], and an axiom that each camera centre is positioned along the line being a straight axis [Otani Paragraphs 51, 95 – 97 (collinearity condition for the cameras given to later use for calibration), and 107 – 110 (one line for the cameras / optical centers to capture the rays from the image used to affect / constrain the adjustments to the calibration algorithm (a simplification))].
	See claim 1 for the motivation to combine Matsuzawa, Otani, and Raag.

	Regarding claim 3, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization (an obvious variant of joint optimization) between parameters to form camera pose determinations / estimates from image data and uses regression analysis to further clarify and expand the teachings of Otani and Matsuzawa.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous (joint) optimization as taught by Raag.  The combination teaches wherein the set of calibration parameters is generated in dependence on the set of first parameters, the set of second parameters [See claims 1 last limitation for citations], and a minimization of a distance of each camera centre from the straight axis [Otani Paragraphs 82 – 85 (least squares optimization used) and 107 – 112 (least squares to minimize errors from the camera including orientation from the intended arrangements / constraints used computing camera position too)].
See claim 1 for the motivation to combine Matsuzawa, Otani, and Raag.

	Regarding claim 5, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization (an obvious variant of joint optimization) between parameters to form camera pose determinations / estimates from image data and uses regression analysis to further clarify and expand the teachings of Otani and Matsuzawa.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous (joint) optimization as taught by Raag.  The combination teaches wherein the set of calibration parameters comprises at least one of [The Examiner notes the claim only requires “at least one of …” with options following, thus not all limitations may be cited as they are not required in the interests of brevity, but does not necessarily mean the cited references do not teach features of the particular limitations]:
a set of distances between the camera centres [Otani Figures 6 – 7 (see at least the “H/3” distance between image centers) as well as Paragraphs 65 (relates camera separation to the distance from the object), 71 – 72 and 147],
a position of the imaging system [Matsuzawa Paragraphs 5 – 6 (camera position & orientation with rotation consideration), 50 (camera position is known), 73 – 76 (camera coordinates for position and rotation from another coordinate system), 155 – 163 (calibration camera position), 169 – 170, and 175 – 176 (position of imaging system)],
a rotation of the imaging system [Matsuzawa Paragraphs 5 – 6 (camera position & orientation with rotation consideration), 50 (camera position is known), 73 – 76 (camera coordinates for position and rotation from another coordinate system), 155 – 163 (calibration camera rotations with position information), 169 – 170 (camera rotation to solve for / calibrate), and 175 – 176 (position of imaging system)],
a position of the calibration object corresponding to at least one of the calibration object images [Matsuzawa Paragraphs 5 – 6 (camera position & orientation with rotation consideration), 47 – 52 (camera position is known and shift of the chart / spacing from the cameras as further suggested / taught by Otani Figures 6 – 7 as well as Paragraphs 65 and 71 – 72 (spacing H))), 73 – 76 (camera coordinates for position and rotation from another coordinate system), 124 (known object distance), 151 – 163 (calibration camera rotations with position information using world coordinates from objects / lattice points imaged), and 175 – 176 (position of imaging system with shifts in the depth direction)],
a rotation of the calibration object corresponding to at least one of the calibration object images [Matsuzawa Paragraphs 5 – 6 (camera position & orientation with rotation consideration), 47 – 52 (camera position is known and shift of the chart / spacing from the cameras as further suggested / taught by Otani Figures 6 – 7 as well as Paragraphs 65 and 71 – 72 (spacing H))), 73 – 76 (camera coordinates for position and rotation from another coordinate system), 120 – 125 (known object distance and angle / ray angle from camera center), 151 – 163 (calibration camera rotations with position information using world coordinates from objects / lattice points imaged and rotations between)].
See claim 1 for the motivation to combine Matsuzawa, Otani, and Raag.

	Regarding claim 6, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization (an obvious variant of joint optimization) between parameters to form camera pose determinations / estimates from image data and uses regression analysis to further clarify and expand the teachings of Otani and Matsuzawa.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous (joint) optimization as taught by Raag.  The combination teaches wherein the step of generating the set of first parameters comprises determining a set of radial distortion parameters or tangential distortion parameters from the calibration object images [Matsuzawa Paragraphs 10 – 12 (radial and tangential distortion parameters to compute), 76 – 81 (radial and tangential distortion parameters computed) and 139].
	See claim 1 for the motivation to combine Matsuzawa, Otani, and Raag.

	Regarding claim 8, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization (an obvious variant of joint optimization) between parameters to form camera pose determinations / estimates from image data and uses regression analysis to further clarify and expand the teachings of Otani and Matsuzawa.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous (joint) optimization as taught by Raag.  The combination teaches wherein the step of generating the set of first parameters comprises determining a set of rectification parameters for cameras from the calibration object images [Matsuzawa Paragraphs 8 – 10 and more detailed with relation to the images captured and applied found in Otani Figures 1, 7, 9 – 14 (Figures 13 and 14 show distortion parameters used for correction and effect from the distortion parameters) as well as Paragraphs 52 – 54 (distortion parameters used to correct estimates) and 112 – 117 (distortion parameters used to correct calibration based on captured image data)].
	See claim 1 for the motivation to combine Matsuzawa, Otani, and Raag.

	Regarding claim 10, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization (an obvious variant of joint optimization) between parameters to form camera pose determinations / estimates from image data and uses regression analysis to further clarify and expand the teachings of Otani and Matsuzawa.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous (joint) optimization as taught by Raag.  The combination teaches wherein the step of generating the set of second parameters comprises determining a set of initial positions estimates for the at least three cameras [Matsuzawa Figures 6, 8, and 11 (see at least reference characters S604, S803 – S808) as well as Paragraphs 110 – 121 (initial camera model used / updated with initial coordinates and rotations), 140 – 143, 152 – 163 (rotations and positions / poses of cameras initialized for the optimization algorithm), 219 – 225 (initial rotations, coordinates, and translations in the camera model – to duplicate for 3 cameras in Fig. 9 as obvious duplication of parts taught in Paragraphs 166 – 169 and 230 as well and in Paragraphs 240 – 246 (camera model / coordinates and rotation initialization))].
	See claim 1 for the motivation to combine Matsuzawa, Otani, and Raag.

	Regarding claim 11, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization (an obvious variant of joint optimization) between parameters to form camera pose determinations / estimates from image data and uses regression analysis to further clarify and expand the teachings of Otani and Matsuzawa.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous (joint) optimization as taught by Raag.  The combination teaches wherein the step of generating the set of second parameters further comprises determining a set of optimized positions estimates for the at least three cameras [Matsuzawa Figures 6, 8, and 11 (see at least reference characters S604, S803 – S808) as well as Paragraphs 110 – 121 (initial camera model used / updated with initial coordinates and rotations and optimized to determine parameters and pose / coordinates of the camera), 140 – 143 (optimizing parameters including camera pose parameters), 152 – 161 (optimizing rotation and translation / pose parameters for cameras) 219 – 225 (initial rotations, coordinates, and translations in the camera model – to duplicate for 3 cameras in Fig. 9 as obvious duplication of parts taught in Paragraphs 166 – 169 and 230 as well and in Paragraphs 240 – 246 (camera model / coordinates and rotation initialized for optimization))].
	See claim 1 for the motivation to combine Matsuzawa, Otani, and Raag.

Regarding claim 12, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization (an obvious variant of joint optimization) between parameters to form camera pose determinations / estimates from image data and uses regression analysis to further clarify and expand the teachings of Otani and Matsuzawa.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous (joint) optimization as taught by Raag.  The combination teaches wherein the jointly optimized positions are determined according to a regression analysis in dependence on the set of first parameters and the set of second parameters [See claims 1 or 13 “optimized positions” limitation for citations and additionally Raag Figure 1 (see at least reference characters 15, 16, and 17) as well as Paragraphs 11, 17, 44 – 45, 52 – 55 (simultaneously optimizing camera pose (e.g. position) / parameters rendering obvious the “jointly optimized” feature claimed using the dependencies claimed), 141 – 149 (regression analysis part of optimization determinations refining coordinates / positions and camera calibration parameters), 156 – 163 (two sets of points / image features used), 224 (linear regression analysis used on points imaged), 240 – 243 (regression analysis part of the optimization algorithm)].
	See claim 1 for the motivation to combine Matsuzawa, Otani, and Raag.

	Regarding claim 13, Matsuzawa teaches three cameras with a  shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization (an obvious variant of joint optimization) between parameters to form camera pose determinations / estimates from image data and uses regression analysis to further clarify and expand the teachings of Otani and Matsuzawa.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous (joint) optimization as taught by Raag.  The combination teaches
at least three cameras having a common field of view [Matsuzawa Figures 9 – 10 (see at least reference characters 33, 34, and 35 where the cameras have the same FOV – See Matsuzawa Paragraph 138 and further evidenced by the suggestions of Otani Figures 5 – 6 illustrating cameras in a line having a same FOV)], wherein each of the at least three cameras having a camera centre [Matsuzawa Figures 1 and 4 (illustrating optical center – see at least reference character 404) and 9 – 10 (see at least reference characters 33, 34, and 35 and the coordinate mark on reference character 34 indicating the camera center as well as Paragraphs 7 and 67], and wherein the camera centres are positioned along a line [Matsuzawa Figures 9 and 10 (cameras in a line) – the arrangement is further taught / rendered obvious by Otani Figures 5 – 6 (three cameras on a diagonal are in a line) as well as Paragraphs 51, 97, and 107 – 108 (one line for the cameras / optical centers to capture the rays from the image)], the at least three cameras being configured to:
image a calibration object to generate a set of calibration object images [Matsuzawa Figures 1, 3 (see at least reference character S3), 9 – 12 (see at least reference character 6, S101, and S111) as well as Paragraphs 56 – 64 (lattice points on the chart rendering obvious the position points claimed similar of Otani Figures 1, 5 – 6 (marks on chart)), 74 – 76, 170 – 175 (imaging chart with multiple cameras), 180 – 182 (images captured of the calibration chart) and 213], wherein the calibration object is located nearby [Otani Figures 7 – 8 (see at least reference character “H” as well as Paragraphs 72 – 74 (distances less than those given by the Specification for exemplary teachings of “nearby”) renders obvious placement of Matsuzawa’s calibration chart Figures 1 and 9 – 10 (see at least reference characters 5 and 6 where Paragraphs 47 – 52 moving the chart for imaging)] the at least three cameras and in the common field of view [See “common field of view” limitation above for citations; Matsuzawa Figures 1, 3 (see at least reference characters 6, 33, 34, and 35) as well as Paragraphs 170 – 175 (imaging chart with multiple cameras), 180 – 182 (images captured of the calibration chart) and 213], and
image a scene comprising a set of distant scene position points to generate a set of position point images [Matsuzawa Figures 2 and 4 (subfigures included – see at least reference characters 6, 11, 12, 13, 421, 422, and 423) as well as Paragraphs 56 – 64 (lattice points on the chart rendering obvious the position points claimed similar of Otani Figures 1, 5 – 6 (marks on chart) and Paragraphs 72 – 74 (distances for near / distant to render obvious the spacing relationship claimed)), 74 – 76, 96 – 104 (computing camera parameters from the image data), 200 – 204 (lattice points images in the chart)], and
one or more processors and one or more non-transitory computer-readable storage media, the non-transitory computer-readable storage media having stored thereon instructions for the one or more processors to [Matsuzawa Figures 1 – 3 (see at least reference character 7 “computer” rendering obvious a processor and memory / storage media to executes a program / software further described in Otani Paragraphs 16 and 49 (processor) and 58 (memory in a computer)) as well as Paragraphs 58 – 60]:
generate a set of first parameters by processing the set of calibration object images [Matsuzawa Figures 2, 4, 6, 8 (see at least bottom half where image are mapped to world coordinates), 11 – 12 (subfigures included – see at least reference characters 6, 11, 12, 13, 421, 422, and 423 and methods converting the imaged coordinated to other coordinate views / systems) as well as Paragraphs 56 – 64 (lattice points on the chart rendering obvious the position points claimed similar of Otani Figures 1, 5 – 6 (marks on chart)), 73 – 76 (generating points from the capture lattice points), 96 – 104 (computing camera parameters from the image data points – done iteratively rendering obvious same steps as distance chart is imaged changes), 200 – 204 (lattice points images in the chart)], wherein the set of first parameters comprises a set of intrinsic parameters for the at least three cameras [Matsuzawa Paragraphs 4 – 9 (equations and internal / intrinsic parameters) where more details are found in Otani Figures 1 (see at least reference characters 134, 136, 140, and 160) and 13 – 14 as well as Paragraphs 52 – 55 (internal parameters an function of marks in images captured), 70, 77, and 106 – 111 (computation of parameters based on images captured), and 115 – 124 (second embodiment of computing internal parameters based on marks / features in calibrating images)],
receive a set of position data describing 3D positions of the scene position points [Matsuzawa Figures 3, 6, and 8 as well as Paragraphs 109 – 120 (using image data to assign / generate 3D information including vectors with direction in 3D), 123 – 128 (assignment of object images into using 3D coordinated with depth information added) and 150 – 158 ( 3D point information for the world coordinates and computing distance to the image); Otani Figures 19 – 20 as well as Paragraphs 18, 70 – 73, and 146 – 153 (z-coordinate and 3D coordinates used in calibration based on image data / marks used in images)],
generate a set of second parameters by processing the set of position point images using the set of intrinsic parameters and the set of position data [See “intrinsic parameters” limitation above for citations and additionally Matsuzawa Figures 2, 4, 6, 8 (see at least bottom half where image are mapped to world coordinates), 11 – 12 (subfigures included – see at least reference characters 6, 11, 12, 13, 421, 422, and 423 and methods converting the imaged coordinated to other coordinate views / systems) as well as Paragraphs 4 – 9, 52 – 64 (internal parameters a function of marks / lattice points on the chart imaged rendering obvious the position points claimed similar of Otani Figures 1, 5 – 6 (marks on chart)), 73 – 77 (generating points from the capture lattice points), 96 – 104 (computing camera parameters from the image data points – done iteratively rendering obvious same steps as distance chart is imaged changes), 115 – 124, and 200 – 204 (lattice points images in the chart for internal intrinsic parameter determinations); Otani Figures 1 (see at least reference characters 134, 136, 140, and 160) and 13 – 14 as well as Paragraphs 52 – 55 (internal parameters an function of marks in images captured), 70, 77, and 106 – 111 (computation of parameters based on images captured), and 115 – 124 (computing internal parameters based on marks / features in calibrating images)], and
generate a set of calibration parameters in dependence on the set of calibration object images and the set of position point images [Matsuzawa Figures 1, 4 – 6, and 9 – 10 (see at least reference characters 4 and 5 which adjusts / moves the target thus one location is “nearby” and another is “distant” as would be obvious to one of ordinary skill in the art in the z-axis direction (depth)) as well as Paragraphs 47 – 52, 62 (changing object distances for imaging where out of the 5 or more images / depths of the chart imaged renders obvious a nearby and distant point), 96 – 104 (computing camera parameters from the image data in an iterative approach using new data / multiple imaged data), 110 – 121 (camera model / parameters based on set of imaged points / points from the calibration chart), 150 – 157, 171 – 174, 177 – 180 (computer controller the calibration / parameter computation), and 198], 
wherein the set of calibration parameters comprises optimized positions comprising a position and a rotation for each of the at least three cameras [Matsuzawa Figures 6, 8, and 11 (see at least reference characters S604, S803 – S808) as well as Paragraphs 110 – 121 (optimized to determine parameters / pose / rotation), 140 – 143 (optimizing parameters including camera pose parameters), 152 – 161 (optimizing rotation and translation / pose parameters for cameras) 219 – 225 (processing rotations, coordinates, and translations in the camera model – to duplicate for 3 cameras in Fig. 9 as obvious duplication of parts taught in Paragraphs 166 – 169 and 230 as well and in Paragraphs 240 – 246 (camera model / coordinates and rotation initialized for optimization)); Raag Figure 1 as well as Paragraphs 11, 17, 52 (simultaneously optimizing camera pose (e.g. position) / parameters rendering obvious the “optimize” feature claimed using the dependencies claimed), 88 (processing simultaneously as jointly for all cameras – also described in Paragraph 263), 173 – 179 (simultaneously / jointly optimize camera pose / position / parameters in view of 141 – 149 and 156 – 163), 206 – 212 (simultaneously optimizing camera position / pose)].
	The motivation to combine Otani with Matsuzawa is to combine features in the same / related field of invention of camera calibration with distortion correction techniques in multi-camera arrangements [Otani Paragraphs 1 – 2] in order to improve accuracy of the cameras (e.g. depth estimations) using corrected parameters [Otani Paragraphs 3 – 5 and 149 where the Examiner observes at least KSR Rationale (D) or (F) is also applicable].
The motivation to combine Raag with Otani and Matsuzawa is to combine features in the same / related field of invention of camera calibration [Raag Paragraphs 2 – 4] in order to improve parameter estimation by using optimization criteria which has a smoothing effects on parameters estimated [Raag Paragraphs 64 – 67 where the Examiner also observes KSR Rationale (D) is also applicable].
This is the motivation to combine Matsuzawa, Otani, and Raag which will be used throughout the Rejection.

Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukawa, Otani, Raag as applied to claims 1 and 13 above, and further in view of Salvagnini, et al. (US Patent #9,674,504 B1 referred to as “Sal” throughout).
Regarding claim 4, Matsuzawa teaches three cameras with a shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization (an obvious variant of joint optimization) between parameters to form camera pose determinations / estimates from image data and uses regression analysis to further clarify and expand the teachings of Otani and Matsuzawa.  Sal teaches varying the spacing between cameras during image calibration and is used to modify Otani and Matsuzawa camera arrangements.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous (joint) optimization as taught by Raag using spacings and variations between spacings as taught by Sal.  The combination teaches
wherein a spacing between adjacent pairs of the camera centres varies [Otani Figure 7 as well as Paragraphs 74 – 76 suggests changing the spacing, but Sal in Figure 4 (see 4b in particular) and 7 suggests modifications of Otani with unequal spacing between cameras as well as Column 12 lines 4 – 49 (spacing / placement of cameras in a row an obvious variant or the arrangement of parts to one of ordinary skill in the art), Column 16 lines 30 – 45, and Column 22 lines 4 – 24 (location of camera 3 placed based on design considerations rendering the “varies” feature obvious to one of ordinary skill in the art)].
	See claim 1 for the motivation to combine Matsuzawa, Otani, Raag.
The motivation to combine Sal with Raag, Otani and Matsuzawa is to combine features in the same / related field of invention of using multiple cameras in depth imaging with calibration considerations [Sal Column 1 lines 15 – 20 and Column 1 line 57 – Column 2 line 5] in order to improve robustness of the imaging system [Column 1 lines 47 – 56 where the Examiner observes KSR Rationale (D) may also be applicable and renders obvious arrangement of parts]
This is the motivation to combine Matsuzawa, Otani, Raag, and Sal which will be used throughout the Rejection.

Regarding claim 14, Matsuzawa teaches three cameras with a shared optical axis in a calibration parameters arrangement with an algorithm to estimate internal / intrinsic parameters, camera pose, and the coordinate transformations between the cameras and the image / calibration target used.  Otani modifies Matsuzawa tor remedy differences with the claimed invention by introducing constrains to Matsuzawa’s calibration solution such as cameras in a line / collinear arrangement (at least three cameras arranged as such).  Raag teaches performing simultaneous optimization (an obvious variant of joint optimization) between parameters to form camera pose determinations / estimates from image data and uses regression analysis to further clarify and expand the teachings of Otani and Matsuzawa.  Sal teaches varying the spacing between cameras during image calibration and is used to modify Otani and Matsuzawa camera arrangements.
	It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the camera arrangement of Matsuzawa to enforce collinear arrangements and to simplify Matsuzawa’s calibration with knowledge of the linear camera arrangement taught by Otani with regression analysis and simultaneous (joint) optimization as taught by Raag using spacings and variations between spacings as taught by Sal.  The combination teaches
wherein the imaging system further comprises a housing and wherein the at least three cameras are located in the housing [Sal Figures 2(b) (housing for three cameras) and 4(b) (three cameras in a row) as well as Column 10 lines 45 – 55 and in view of Column 12 lines 4 – 49 (spacing / placement of cameras in a row an obvious variant or the arrangement of parts to one of ordinary skill in the art), and Column 22 lines 4 – 24 (location of camera 3 placed based on design considerations rendering the “varies” feature obvious to one of ordinary skill in the art)].
See claim 4 for the motivation to combine Matsuzawa, Otani, Raag, and Sal as similar motivation exists.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schilling (US PG PUB 2019/0082173 A1 referred to as “Schilling” throughout) uses joint optimization for camera pose estimates to finalize in at least Paragraph 67 to further render obvious the teachings of Raag for processing a multi-camera system.  Wolke, et al. (US PG PUB 2017/0094251 A1 referred to as “Wolke” throughout) teaches in Figures 3, 8, and 33 varying spacing between cameras in imaging as further taught in Paragraph 112.  Poulin, et al. (US PG PUB 2005/0270375 A1 referred to as “Poulin” throughout) teaches in Figure 5 and Paragraph 10 general image capture and camera calibration computation concepts with intrinsic and extrinsic parameters.
References found in updated search and consideration include: Wakai, et al. (US PG PUB 2018/0300901 A1 referred to as “Wakai” throughout) in which Figure 15 teaches imaging with three cameras and 3D points are used in calibration / parameter determinations from images captured.  Bruecker, et al. (US Patent #10,186,051 referred to as “Bruecker” throughout) teaches in Figures 2 – 4, 8, and 10 the use of three cameras to capture images at the same time for calibration and processing on a per camera basis.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487